 

SUBORDINATION, ASSIGNMENT AND SECURITY AGREEMENT



 

THIS SUBORDINATION, ASSIGNMENT AND SECURITY AGREEMENT (this “Assignment”) is
made and entered into as of ____________, 2012 by and among (i) AMBER GLEN
LANDLORD, LLC, a ________ limited liability company (the “Borrower”),
(ii) FANNIE MAE, a corporation duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. Section 1716 et seq. and
duly organized and existing under the laws of the United States (the “Lender”),
(iii) AMBER GLEN TRS, LLC, a ________ limited liability company (the
“Operator”), and (iv) JERRY ERWIN ASSOCIATES, INC., a Washington corporation
d/b/a JEA Senior Living (the “Manager”).

 

Recitals

 

A.Borrower is the owner of a Seniors Housing Facility known as Amber Glen
Alzheimer’s Special Care Center and located in Urbana, Champaign County,
Illinois (the “Mortgaged Property”). A legal description of the Mortgaged
Property is attached hereto as Exhibit A.

 

B.Operator is the managing operator of the Mortgaged Property pursuant to that
certain [Operating Lease] dated _______________, 2012, between Borrower and
Operator (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Operating Lease”) and is the holder
of all of the Licenses required to operate the Mortgaged Property as a Seniors
Housing Facility.

 

C.Manager is the manager of the Mortgaged Property pursuant to that certain
[Management Agreement] dated ______________, 2012, between Operator and Manager
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Management Agreement”).

 

D.Lender is the holder of that certain Multifamily Note, dated as of May 15,
2009 (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Note”), originally made by Urbana Care Group
LLC, an Illinois limited liability company (“Transferor”), which evidences a
mortgage loan (the “Loan”) secured by that certain Multifamily Mortgage,
Assignment of Rents and Security Agreement, dated as of May 15, 2009, and
recorded on June 8, 2009 as instrument number 2009R16315 in the land records of
Champaign County, Illinois (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Instrument”), thereby
encumbering the Mortgaged Property.

 

E.Borrower has requested, and Lender has agreed, to (i) consent to the transfer
of the Mortgaged Property by Transferor to Borrower (the “Transfer”) described
in that certain Assumption and Release Agreement, dated of even date herewith,
by and among Borrower, Lender, Transferor and other parties (the “Assumption
Agreement”), and (ii) approve the Operating Lease and the Management Agreement.

 



 

 

 

F.Lender requires and Operator is willing to subordinate its right, title and
interest to and under the Operating Lease to the Instrument and to assign all
Leases, Rents, Equipment, Inventory, Contracts and Accounts to Lender as
additional security for the Loan.

 

G.Lender requires and Manager is willing to subordinate its right, title and
interest to and under the Management Agreement to the Instrument and to assign
all of Manager's interest in any Leases, Rents, Contracts and Accounts to Lender
as additional security for the Loan.

 

H.Operator is willing to attorn to Lender upon a default by Borrower under the
Loan Documents, to perform its obligations under the Operating Lease and this
Assignment for Lender, or its successors and assigns in interest, and to permit
Lender to terminate the Operating Lease without liability.

 

I.Manager is willing to attorn to Lender upon a default by Borrower under the
Loan Documents, to perform its obligations under the Management Agreement and
this Assignment for Lender, or its successors and assigns in interest, and to
permit Lender to terminate the Management Agreement without liability.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Borrower,
Lender, Operator and Manager agree as follows:

 

1. DEFINITIONS. Capitalized terms used in this Assignment and not otherwise
defined shall have the meanings assigned to them in the Instrument. All terms
used herein which are defined in the Uniform Commercial Code, as in effect from
time to time in the jurisdiction in which the Mortgaged Property is located,
shall have the same meanings when used herein. The following terms, when used in
this Assignment, shall have the following meanings:

 

(a)                “Accounts” means all money, funds, investment property,
accounts, general intangibles, deposit accounts, chattel paper, documents,
instruments, judgments, claims, settlements of claims, causes of action,
refunds, rebates, reimbursements, reserves, deposits, subsidies, proceeds,
products, rents and profits, now or hereafter arising, received or receivable,
from or on account of Operator’s operation and Manager's management of the
Mortgaged Property as a Seniors Housing Facility.

 

(b)               “Contracts” means any contract or other agreement for the
provision of goods or services at or otherwise in connection with the operation,
use or management of the Mortgaged Property, including cash deposited to secure
performance by parties of their obligations.

 

(c)                “Equipment” means all right, title and interest of Operator
in and to all machinery, equipment, computer equipment (hardware and software),
tools, furniture, furnishings, kitchen or restaurant supplies and facilities,
office equipment, dining room supplies and facilities, medical supplies and
facilities, appliances, supplies, books, records, fixtures, leasehold
improvements, all tangible and intangible property, and goods now owned and
hereafter acquired, used in connection with the operation of the Mortgaged
Property, together with all present and future parts, additions, accessories,
replacements, attachments, accessions, replacement parts and substitutions
therefore, and the proceeds thereof (cash and non-cash including insurance
proceeds).

 



 

 

  

(d)               “Event of Default” means the occurrence of any event listed in
Section 22 of the Instrument or a default by Borrower, Operator or Manager of
any representation, warranty or covenant under this Assignment, the Operating
Lease or the Management Agreement.

 

(e)                “Impositions” and “Imposition Deposits” shall have the
meaning as defined in Section 7(a) of the Instrument.

 

(f)                “Improvements” means the buildings, structures, improvements
and alterations now constructed or at any time in the future constructed or
placed upon the Land, including any future replacements and additions, which may
now or hereafter constitute the Mortgaged Property.

 

(g)               “Indebtedness” means the principal of, interest on, and all
other amounts due at any time under, the Note (as hereinafter defined), the
Instrument or any other Loan Documents, including prepayment premiums, late
charges, default interest.

 

(h)               “Instrument” shall have the meaning as defined in Recital D
above.

 

(i)                 “Inventory” means all right, title and interest of Operator
in and to inventory of every type and description, now owned and hereafter
acquired, including, without limitation, raw materials, work in process,
finished goods, goods returned or repossessed or stopped in transit, goods used
for demonstration, promotion, marketing or similar purposes, property in, on or
with which any of the foregoing may be stored or maintained, all materials and
supplies usable or used or consumed at the Mortgaged Property, and all documents
and documents of title relating to any of the foregoing, together with all
present and future parts, additions, accessories, attachments, accessions,
replacements, replacement parts and substitutions therefor or thereto in any
form whatsoever.

 

(j)                 “Land” means the land described in Exhibit A.

 

(k)               “Leases” means all present and future leases, subleases,
licenses, concessions or grants or other possessory interests now or hereafter
in force, whether oral or written, covering or affecting the Mortgaged Property
or any portion of the Mortgaged Property (including proprietary leases or
occupancy agreements if Operator is a cooperative housing corporation), and all
modifications, extensions or renewals thereof. The term “Leases” shall also
include any residency, occupancy, admission, and care agreements pertaining to
residents of the Mortgaged Property and shall also specifically include, without
limitation, the Operating Lease.

 

(l)                 “Loan” shall have the meaning as defined in Recital D above.

 

(m)             “Loan Documents” means the Note, the Instrument, the Assumption
Agreement (and the “Loan Documents” described therein), this Assignment, all
guaranties and any other documents now or in the future executed by Borrower,
Operator, Manager or any other person or entity in connection with the Loan, as
such documents may be amended from time to time.

 



 

 

 

 

(n)               “Management Agreement” shall have the meaning as defined in
Recital C above.

 

(o)               “Mortgaged Property” shall have the meaning as defined in
Recital A above.

 

(p)               “Note” shall have the meaning as defined in Recital D above.

 

(q)               “Operating Lease” shall have the meaning as defined in Recital
B above.

 

(r)                 “Rents” means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, including subsidy payments received from any sources (including
but not limited to payments under any Housing Assistance Payments Contract),
parking fees, laundry and vending machine income and fees and charges for food,
healthcare and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, resident and tenant security deposits, entrance
fees, application fees, processing fees, community fees and any other amounts or
fees deposited by any resident or tenant (whether forfeited, or not) with and
including all proceeds from any private insurance for residents to cover rental
charges and charges for services at or in connection with the Mortgaged
Property, and the right to Third Party Payments due for the rents or services of
residents at the Mortgaged Property. Each of the foregoing shall be considered
“Rents” for the purposes of the actions and rights set forth in Section 3 of
this Assignment.

 

(s)                “Taxes” shall have the meaning as defined in Section 1(y) of
the Instrument.

 

2.                  UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.

 

(a)                This Assignment is also a security agreement under the
Uniform Commercial Code for any of the Contracts, Accounts, Equipment,
Inventory, Leases and Rents which, under applicable law, may be subject to a
security interest under the Uniform Commercial Code, whether acquired now or in
the future and all products and cash and non-cash proceeds thereof
(collectively, “UCC Collateral”), and Operator and Manager, hereby assign and
grant to Lender a security interest in the UCC Collateral, to the extent each of
Operator and Manager have an interest in the UCC Collateral. Operator and
Manager hereby authorize Lender to file financing statements, continuation
statements and financing statement amendments in such form as Lender may require
to perfect or continue the perfection of this security interest and Operator and
Manager agree, if Lender so requests, to execute and deliver to Lender such
financing statements, continuation statements and amendments. Borrower shall pay
all filing costs and all costs and expenses of any record searches for financing
statements that Lender may require. Without the prior written consent of Lender,
neither Operator nor Manager shall create or permit to exist any other lien or
security interest in any of the UCC Collateral.

 

(b)               If an Event of Default has occurred and is continuing, Lender
shall have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Assignment or existing under
applicable law. In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender’s other remedies.

 



 

 

  

(c)                Upon an Event of Default, Lender or its designee may (in
Lender’s sole discretion) terminate Operator’s and Manager's authority to
collect Accounts and notify the residents and account debtors that the Accounts
have been assigned to Lender or of Lender’s security interest therein and,
either in its own name or that of Operator or Manager, demand, collect
(including, without limitation, through any lockbox arrangement prescribed by
Lender), receive, receipt for, sue for or give acquittance for any or all
amounts due or to become due in respect of the Accounts, and may also, in its
discretion, file any claim, institute any proceeding or take any other action
that Lender may deem necessary or appropriate to protect and realize upon the
security interest of Lender in the Accounts. All of Lender’s collection expenses
shall be charged to the Borrower’s account and added to the Indebtedness. If
Lender is collecting the Accounts as above provided, Lender shall have the right
to receive, endorse, assign and deliver in Lender’s name, Operator’s name or
Manager's name any and all checks, drafts and other instruments for the payment
of money relating to the Accounts, and Operator and Manager hereby waive notice
of presentment, protest and non-payment of any instrument so endorsed. If Lender
is collecting the Accounts directly as above provided, Operator and Manager
hereby constitute Lender or Lender’s designee as Operator's and Manager's
attorney-in-fact with power with respect to the Accounts to: (1) endorse
Operator’s or Manager's name upon all notes, acceptances, checks, drafts, money
orders or other evidences of payment that may come into Lender’s possession; (2)
notify the Post Office to change the address for delivery of mail addressed to
Operator or Manager for the Mortgaged Property to such address as Lender may
designate; and (3) receive, open, and dispose of all such mail addressed to
Operator or Manager.

 

(d)               Upon an Event of Default, Lender may, without demand and
without advertisement or notice, at any time or times, sell and deliver any or
all Equipment or Inventory held by or for it at public or private sale, for
cash, upon credit or otherwise, at such prices and upon such terms as Lender, in
its sole discretion, deems advisable. Subject to the provisions of applicable
law, Lender may postpone or cause the postponement of the sale of all or any
portion of the Equipment or Inventory by announcement at the time and place of
such sale, and such sale may, without further notice, be made at the time and
place to which the sale has been postponed or Lender may further postpone such
sale by announcement made at such time and place. Without in any way limiting
the foregoing, Lender shall, following any Event of Default, have the right, in
addition to all other rights provided herein or by law, to enter without legal
process upon the Mortgaged Property (provided that such entry be done lawfully)
for the purpose of taking possession of the Equipment or Inventory, and the
right to maintain such possession on the Mortgaged Property or to remove the
Equipment or Inventory or any part thereof to such other places as Lender may
desire. Whether or not Lender exercises its right to take possession of the
Equipment or Inventory, Operator and Manager shall, upon Lender's demand,
promptly assemble the Equipment or Inventory and make it available to Lender at
the Mortgaged Property.

 



 

 

 

 

3. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.

 

(a)                As consideration for the material financial benefit to be
derived by Operator from Lender’s approval of the Operating Lease and consenting
to the Transfer, and by Manager from Lender's approval of the Management
Agreement and consenting to the Transfer, to the extent permitted by applicable
law, Operator and Manager absolutely and unconditionally assign and transfer to
Lender all of Operator's and Manager's respective right, title and interest in
and to any Rents. To the extent permitted by applicable law, it is the intention
of Operator and Manager to establish a present, absolute and irrevocable
transfer and assignment to Lender of all of Operator's and Manager's respective
right, title and interest in and to any Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Operator or Manager. Promptly upon request by Lender, Operator
and Manager agree to execute and deliver such further assignments as Lender may
from time to time require. To the extent permitted by applicable law, Operator,
Manager and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only. However, if this present, absolute and unconditional
assignment of Rents is not enforceable by its terms under the laws of the
Property Jurisdiction (as that term is defined in Section 30[a] of the
Instrument), then it is the intention of Operator and Manager that in this
circumstance this Assignment create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Assignment.

 

(b)               After the occurrence of an Event of Default, Operator and
Manager authorize Lender to collect, sue for and compromise Rents and direct
each resident and tenant of the Mortgaged Property to pay all Rents to, or as
directed by, Lender. However, until the occurrence of an Event of Default,
Lender hereby grants to Operator and Manager a revocable license to collect and
receive all Rents, to hold all Rents in trust for the benefit of Lender and
subject to the terms of the Operating Lease and Management Agreement, to apply
all Rents to pay the installments of interest and principal then due and payable
under the Note and the other amounts then due and payable under the other Loan
Documents, including Imposition Deposits, and to pay the current costs and
expenses of managing, operating and maintaining the Mortgaged Property,
including utilities, Taxes and insurance premiums (to the extent not included in
Imposition Deposits), resident and tenant improvements and other capital
expenditures. So long as no Event of Default has occurred and is continuing, and
subject to the terms of the Operating Lease and Management Agreement, the Rents
remaining after application pursuant to the preceding sentence may be retained
by Operator or Manager, as applicable, free and clear of, and released from,
Lender’s rights with respect to Rents under this Assignment. From and after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, or
by a receiver, Operator’s and Manager's license to collect Rents shall
automatically terminate and Lender shall without notice be entitled to all Rents
as they become due and payable, including Rents then due and unpaid. Operator
and Manager shall pay to Lender upon demand all Rents to which Lender is
entitled. At any time on or after the date of Lender’s demand for Rents, Lender
may give, and Operator and Manager hereby irrevocably authorize Lender to give,
notice to all residents and tenants of the Mortgaged Property instructing them
to pay all Rents to Lender. No resident or tenant shall be obligated to inquire
further as to the occurrence or continuance of an Event of Default, and no
resident or tenant shall be obligated to pay to Operator or Manager any amounts
which are actually paid to Lender in response to such a notice. Any such notice
by Lender shall be delivered to each resident and tenant personally, by mail or
by delivering such demand to each rental unit. Neither Operator nor Manager
shall interfere with Lender’s collection of such Rents and both Operator and
Manager shall cooperate with Lender's collection of such Rents. After an Event
of Default, Lender is further authorized to give notice to all Third Party
Payment payors (other than governmental entities) at Lender's option,
instructing them to pay all Third Party Payments which would be otherwise paid
to Operator or Manager to Lender, to the extent permitted by law.

 



 

 

 

 

(c)                Operator and Manager represent and warrant to Lender that
neither Operator nor Manager has executed any prior assignment of Rents that
Operator or Manager, respectively, have not performed, and Operator and Manager
covenant and agree that they will not perform any acts and have not executed,
and shall not execute, any instrument which would prevent Lender from exercising
its rights under this Section 3, and that at the time of execution of this
Assignment there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents. Neither Operator nor
Manager shall collect or accept payment of any Rents more than two months prior
to the due dates of such Rents.

 

(d)               If an Event of Default has occurred and is continuing, Lender
may, regardless of the adequacy of Lender’s security or the solvency of Operator
or Manager and even in the absence of waste, to the extent permitted by
applicable law, enter upon and take and maintain full control of the Mortgaged
Property in order to perform all acts that Lender in its discretion determines
to be necessary or desirable for the operation and maintenance of the Mortgaged
Property, including the execution, cancellation or modification of Leases, the
collection of all Rents, the making of repairs to the Mortgaged Property and the
execution or termination of Contracts and Leases providing for the management,
operation or maintenance of the Mortgaged Property, for the purposes of
enforcing the assignment of Rents pursuant to Section 3(a), protecting the
Mortgaged Property or the security of this Assignment, or for such other
purposes as Lender in its discretion may deem necessary or desirable.
Alternatively, if an Event of Default has occurred and is continuing, regardless
of the adequacy of Lender’s security, without regard to Operator’s or Manager's
solvency and without the necessity of giving prior notice (oral or written) to
Operator or Manager, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence. If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Operator and Manager, by their
execution of this Assignment, expressly consent to the appointment of such
receiver, including the appointment of a receiver ex parte if permitted by
applicable law. Lender or the receiver, as the case may be, shall be entitled to
receive a reasonable fee for managing the Mortgaged Property. Immediately upon
appointment of a receiver or immediately upon Lender’s entering upon and taking
possession and control of the Mortgaged Property, Operator and Manager shall, to
the extent permitted by applicable law, surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and shall deliver to
Lender or the receiver, as the case may be, all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property and all security deposits and
prepaid Rents. In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Operator, Manager and their representatives from
the Mortgaged Property. Operator and Manager acknowledge and agree that the
exercise by Lender of any of the rights conferred under this Section 3 shall not
be construed to make Lender a mortgagee-in-possession of the Mortgaged Property
so long as Lender has not itself entered into actual possession of the Land and
Improvements.

 



 

 

 

 

(e)                If Lender enters the Mortgaged Property, Lender shall be
liable to account only to Borrower, Operator and Manager only for those Rents
actually received. Lender shall not be liable to Operator, Manager, Borrower,
anyone claiming under or through Operator, Manager or Borrower, or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under this Section 3, and Operator, Manager and Borrower hereby release
and discharge Lender from any such liability to the fullest extent permitted by
law.

 

(f)                If the Rents are not sufficient to meet the costs of taking
control of and managing the Mortgaged Property and collecting the Rents, any
funds expended by Lender for such purposes shall become an additional part of
the Indebtedness, as provided in Section 12 of the Instrument.

 

(g)               Any entering upon and taking of control of the Mortgaged
Property by Lender or the receiver, as the case may be, and any application of
Rents as provided in this Assignment shall not cure or waive any Event of
Default or invalidate any other right or remedy of Lender under applicable law
or provided for in this Assignment or in the Instrument.

 

4. ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

 

(a)                As consideration for the material financial benefit to be
derived by Operator from Lender’s approval of the Operating Lease and consenting
to the Transfer, and by Manager from Lender's approval of the Management
Agreement and consenting to the Transfer, to the extent permitted by applicable
law, Operator and Manager absolutely and unconditionally assign and transfer to
Lender all of Operator's and Manager's respective right, title and interest in,
to and under the Leases, including Operator's and Manager's respective right,
power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease. To the extent permitted by applicable law, it is the
intention of Operator and Manager to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Operator's and Manager's
respective right, title and interest in, to and under the Leases. To the extent
permitted by applicable law, Operator, Manager and Lender intend this assignment
of the Leases to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only. However, if this
present, absolute and unconditional assignment of the Leases is not enforceable
by its terms under the laws of the Property Jurisdiction, then it is the
intention of Operator and Manager that in this circumstance this Assignment
create and perfect a lien on the Leases in favor of Lender, which lien shall be
effective as of the date of this Assignment.

 

(b)               Until Lender gives notice to Operator or Manager of Lender’s
exercise of its rights under this Section 4, Operator or Manager shall have all
rights, power and authority granted to Operator or Manager, respectively, under
any Lease (except as otherwise limited by this Section or any other provision of
this Assignment), including the right, power and authority to modify the terms
of any Lease or extend or terminate any Lease, with the exception of the
Operating Lease. Upon the occurrence of an Event of Default and at the option of
Lender, the permission given to Operator and Manager pursuant to the preceding
sentence to exercise all rights, power and authority under Leases shall
terminate. Operator and Manager shall comply with and observe their respective
obligations under all Leases, including any obligations of Operator or Manager
pertaining to the maintenance and disposition of resident or tenant security
deposits.

 



 

 

 

 

(c)                Operator and Manager acknowledge and agree that the exercise
by Lender, either directly or by a receiver, of any of the rights conferred
under this Section 4 shall not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and the Improvements. The
acceptance by Lender of the assignment of the Leases pursuant to Section 4(a)
shall not at any time or in any event obligate Lender to take any action under
this Assignment or to expend any money or to incur any expenses. Lender shall
not be liable in any way for any injury or damage to person or property
sustained by any person or persons, firm or corporation in or about the
Mortgaged Property. Prior to Lender’s actual entry into and taking possession of
the Mortgaged Property, Lender shall not (i) be obligated to perform any of the
terms, covenants and conditions contained in any Lease (or otherwise have any
obligation with respect to any Lease); (ii) be obligated to appear in or defend
any action or proceeding relating to any Lease or the Mortgaged Property; or
(iii) be responsible for the operation, control, care, management or repair of
the Mortgaged Property or any portion of the Mortgaged Property. The execution
of this Assignment by Operator and Manager shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Operator and Manager, as
applicable, prior to such actual entry and taking of possession.

 

(d)               Upon delivery of notice by Lender to Operator or Manager of
Lender’s exercise of Lender’s rights under this Section 4 at any time after the
occurrence of an Event of Default, and without the necessity of Lender entering
upon and taking and maintaining control of the Mortgaged Property directly, by a
receiver, or by any other manner or proceeding permitted by the laws of the
Property Jurisdiction, Lender immediately shall have, to the extent permitted by
applicable law, all rights, powers and authority granted to Operator and/or
Manager under any Lease, including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease.

 

(e)                Operator and Manager shall, promptly upon Lender’s request,
deliver to Lender an executed copy of each residential Lease then in effect. All
Leases for residential dwelling units shall be on forms approved by Lender,
shall be on initial terms of at least six (6) months and not more than two
years, and shall not include options to purchase. If customary in the applicable
market, residential Leases with a month-to-month term or with terms of less than
six months shall be permitted with Lender’s prior written consent.

 

(f)                Neither Operator nor Manager shall lease any portion of the
Mortgaged Property for non-residential use except with the prior written consent
and approval of Lender with the exception of the Operating Lease which has
previously been approved by Lender. Neither Operator nor Manager shall modify
the terms of, extend or terminate, any Lease for non-residential use (including
any Lease in existence on the date of this Assignment) without the prior written
consent of Lender. Operator and Manager shall, without request by Lender,
deliver an executed copy of each non-residential Lease to Lender promptly after
such Lease is signed. All non-residential Leases (including, without limitation,
the Operating Lease) and renewals or extensions of existing Leases, shall
specifically provide that (1) such Leases are subordinate to the lien of the
Instrument (unless waived in writing by Lender); (2) the resident or tenant
shall attorn to Lender and any purchaser at a foreclosure sale, such attornment
to be self-executing and effective upon acquisition of title to the Mortgaged
Property by any purchaser at a foreclosure sale or by Lender in any manner; (3)
the resident or tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request; (4)
the Lease shall not be terminated by foreclosure or any other transfer of the
Mortgaged Property; (5) after a foreclosure sale of the Mortgaged Property,
Lender or any other purchaser at such foreclosure sale may, at Lender’s or such
purchaser's option, accept or terminate such Lease; and (6) the resident or
tenant shall, upon receipt after the occurrence of an Event of Default of a
written request from Lender, pay all Rents payable under the Lease to Lender.

 



 

 

  

(g)               Neither Operator nor Manager shall receive or accept Rent
under any Lease (whether residential or non-residential) for more than two
months in advance.

 

5. ASSIGNMENT OF CONTRACTS; CONTRACTS AFFECTING THE MORTGAGED PROPERTY.

 

(a)                Operator and Manager, in the name of or on behalf of
Operator, have entered into the Contracts identified on Exhibit B for the
provision of goods or services, at or otherwise in connection with the
operation, use or management of the Mortgaged Property. Operator and Manager, in
the name of or on behalf of Operator, may in the future enter into Contracts for
the provision of additional goods or services at or otherwise in connection with
the operation, use or management of the Mortgaged Property.

 

(b)               As consideration for the material financial benefit to be
derived by Operator from Lender’s approval of the Operating Lease and consenting
to the Transfer, and by Manager from Lender's approval of the Management
Agreement and consenting to the Transfer, to the extent permitted by applicable
law, Operator and Manager absolutely and unconditionally assign and transfer to
Lender all of Operator's and Manager's respective right, title and interest in,
to and under the Contracts, including Operator's and Manager's respective right,
power and authority to modify the terms of, extend or terminate any such
Contract. To the extent permitted by applicable law, it is the intention of
Operator and Manager to establish a present, absolute and irrevocable transfer
and assignment to Lender of all of Operator's and Manager's respective right,
title and interest in, to and under the Contracts. To the extent permitted by
applicable law, Operator, Manager and Lender intend this assignment of the
Contracts to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only. However, if this
present, absolute and unconditional assignment of the Contracts is not
enforceable by its terms under the laws of the Property Jurisdiction, then it is
the intention of Operator and Manager that in this circumstance this Assignment
create and perfect a lien on the Contracts in favor of Lender, which lien shall
be effective as of the date of this Assignment. The acceptance by Lender of this
assignment of the Contracts shall not at any time or in any event obligate
Lender to take any action under this Assignment or to expend any money or to
incur any expenses.

 

(c)                Until Lender gives notice to Operator or Manager of Lender’s
exercise of its rights under this Section 5, Operator and Manager shall have all
rights, power and authority granted to Operator and Manager, respectively, under
any Contract (except as otherwise limited by this Section or any other provision
of this Assignment), including the right, power and authority to modify the
terms of any Contract or extend or terminate any Contract, with the exception of
the Operating Lease and Management Agreement. Upon the occurrence of an Event of
Default and at the option of Lender, the permission given to Operator and
Manager pursuant to the preceding sentence to exercise all rights, power and
authority under Contracts shall terminate.

 



 

 

 

 

(d)               Upon Lender’s delivery of notice to Operator or Manager of an
Event of Default, Lender shall immediately have all rights, powers and authority
granted to Operator and Manager under any Contract, including the right, power
and authority to modify the terms of, extend or terminate any such Contract.

 

(e)                Operator and Manager hereby represent and warrant and agree
with Lender that: (1) the Contracts are assignable and no previous assignment of
Operator’s interest nor Manager's interest in the Contracts has been made other
than the assignment of the existing Contracts by Transferor to Borrower on the
date hereof; (2) the Contracts are in full force and effect in accordance with
their respective terms and there are no defaults thereunder; (3) Operator and
Manager shall fully perform all of their respective obligations under the
Contracts, and Operator and Manager agree not to amend, modify, assign, sell,
pledge, transfer, mortgage or otherwise encumber their respective interests in
any of the Contracts so long as this Assignment is in effect, or consent to any
transfer, assignment or other disposition thereof without the written approval
of Lender; and (4) each Contract entered into by Operator or Manager subsequent
to the date hereof, the average annual consideration of which, directly or
indirectly, is at least $20,000, shall provide: (i) that it shall be terminable
for cause; and (ii) that it shall be terminable, at Lender’s option, upon the
occurrence of an Event of Default.

 

6. ASSIGNMENT; BORROWER, OPERATOR AND MANAGER REPRESENTATIONS, WARRANTIES AND
AGREEMENTS.

 

(a)                Operator and Manager hereby transfer, assign and set over to
Lender, its successors and assigns, all their right, title and interest in and
to the Management Agreement. The foregoing assignment is being made by Operator
and Manager to Lender as collateral security for the full payment and
performance by Borrower of all of its obligations under the Loan Documents.
However, until the occurrence of an Event of Default (as such term is defined in
the Loan Documents), Operator may exercise all rights as operator of the
Mortgaged Property under the Management Agreement and Manager may exercise all
rights as manager of the Mortgaged Property under the Management Agreement,
except as otherwise provided in this Assignment. The foregoing assignment shall
remain in effect as long as the Loan, or any part thereof, remains unpaid, but
shall automatically terminate upon the release of the Instrument as a lien on
the Mortgaged Property.

 

(b)               Borrower, Operator and Manager represent and warrant to Lender
that (i) Borrower, Operator and/or Manager will have sufficient working capital,
including cash flow from the Mortgaged Property or other assets, to adequately
own and/or maintain the Mortgaged Property and pay all outstanding debts
associated with the Mortgaged Property as they become due, (ii) the Operating
Lease and Management Agreement are unmodified and are in full force and effect,
(iii) the Operating Lease and Management Agreement are valid and binding
agreements enforceable against the parties in accordance with their terms, and
(iv) no party is in default in performing any of their obligations under the
Operating Lease or Management Agreement. Borrower, Operator and Manager hereby
agree that any default by Borrower, Operator or Manager under this Assignment,
the Operating Lease or the Management Agreement which continues beyond any
applicable cure period shall at Lender’s option, constitute an Event of Default
under the Instrument.

 



 

 

  

7. BORROWER AND OPERATOR COVENANTS.

 

(a)                Borrower hereby covenants with Lender that during the term of
this Assignment: (i) Borrower shall not transfer the responsibility for the
operation of the Mortgaged Property from Operator to any other person or entity
without the prior written consent of Lender; (ii) Borrower shall not terminate
or amend any of the terms or provisions of the Operating Lease nor shall
Borrower assign its rights under the Operating Lease without the prior written
consent of Lender; (iii) within 5 days of Borrower’s receipt, Borrower shall
give Lender written notice of any notice or information that Borrower receives
which indicates that either Borrower or Operator is in default under the terms
of the Operating Lease, Operator is terminating the Operating Lease or that
Operator is otherwise discontinuing its operation of the Mortgaged Property; and
(iv) Borrower agrees that after Borrower receives notice (or otherwise has
actual knowledge) of an Event of Default under the Instrument, it will not make
any payment of fees under or pursuant to the Operating Lease without Lender’s
prior written consent.

 

(b)               Operator hereby covenants with Lender that during the term of
this Assignment: (i) Operator shall not transfer the responsibility for the
management of the Mortgaged Property from Manager to any other person or entity
without the prior written consent of Lender; (ii) Operator shall not terminate
or amend any of the terms or provisions of the Management Agreement nor shall
Operator assign its rights under the Management Agreement without the prior
written consent of Lender; (iii) within 5 days of Operator’s receipt, Operator
shall give Lender written notice of any notice or information that Operator
receives which indicates that either Operator or Manager is in default under the
terms of the Management Agreement, Manager is terminating the Management
Agreement or that Manager is otherwise discontinuing its management of the
Mortgaged Property; and (iv) Operator agrees that after Operator receives notice
(or otherwise has actual knowledge) of an Event of Default under the Instrument,
it will not make any payment of fees under or pursuant to the Management
Agreement without Lender’s prior written consent.

 

8. EVENT OF DEFAULT. Upon receipt by Operator or Manager of written notice from
Lender that an Event of Default has occurred and is continuing, Lender shall
have the right to exercise all rights as owner of the Mortgaged Property under
the Operating Lease and operator of the Mortgaged Property under the Management
Agreement and Operator shall pay to Lender directly all Rents and other sums due
under the Operating Lease and Manager shall pay to Lender directly all sums due
under the Management Agreement. Lender shall be entitled to mandate the use of a
lockbox bank account or other depositary account, to be maintained under the
control and supervision of Lender, for all income of the Mortgaged Property,
including but not limited to Rents, service charges, insurance payments and
Third Party Payments. In order to induce Lender to lend funds hereunder,
Borrower, Operator and Manager hereby agree, that, upon the occurrence of an
Event of Default and at the option of Lender, Operator and Manager shall
continue to provide all necessary services required under any applicable
licensing or regulatory requirements and shall fully cooperate with Lender and
any receiver as may be appointed by a court, in performing these services until
such time as Lender has arranged for a replacement operator or manager, and in
arranging an orderly transition to a replacement operator, manager or provider
of the necessary services. Borrower, Operator and Manager agree to cooperate
with Lender in arranging an orderly transfer to a replacement operator of all
Licenses and governmental approvals necessary or reasonably required to operate
the Mortgaged Property as a Seniors Housing Facility, and to execute promptly
all applications, assignments, consents and documents requested by Lender to
facilitate such transition.

 



 

 

  

9. OPERATING LEASE AND MANAGEMENT AGREEMENT TERMINATION. After the occurrence of
an Event of Default, Lender shall have the right any time thereafter to
terminate the Operating Lease and/or Management Agreement, without cause and
without liability, by giving written notice to Operator or Manager, as
applicable, of its election to do so. Lender’s notice shall specify the date of
termination, which shall not be less than 30 days after the date of such notice,
except such lesser notice as Lender deems to be appropriate in the event of an
emergency.

 

10. TURNOVER OF BOOKS AND RECORDS. On the effective date of termination of the
Operating Lease or Management Agreement, Operator or Manager, as applicable,
shall turn over to Lender all books and records relating to the Mortgaged
Property and the residents and tenants (copies of which may be retained by
Operator or Manager, at Operator's or Manager's expense), together with such
authorizations and letters of direction addressed to residents, tenants,
suppliers, employees, banks and other parties as Lender may reasonably require.
Operator and Manager shall cooperate with Lender in the transfer of operating
and management responsibilities to Lender, any receiver, or their designees. A
final accounting of unpaid fees (if any) due to Operator under the Operating
Lease or Manager under the Management Agreement shall be made within 60 days
after the effective date of termination, but Lender shall not have any liability
or obligation to Operator or Manager for unpaid fees or other amounts payable
under the Operating Lease or Management Agreement which accrue before Lender
acquires title to the Mortgaged Property, or before Lender becomes a mortgagee
in possession.

 

11. NOTICE. Operator’s address for notice is
________________________________________. Manager's address for notice is 3715
SW 29th Street, Topeka, Kansas 66614. Borrower’s address for notice is 12115 NE
99th Street, Suite 1800, Vancouver, Washington 98682. Lender’s address for
notice is c/o Red Mortgage Capital, LLC, Two Miranova Place, 12th Floor,
Columbus, Ohio 43215.

 

All notices to be given by Lender to Operator or Manager shall be given in the
same manner as notices to Borrower pursuant to the notice provisions contained
in the Instrument.

 

12. NO ASSUMPTION OF OBLIGATIONS. The Borrower, Operator and Manager, by
executing this Assignment, agree that Lender does not assume any obligations or
duties of the Borrower and Operator concerning the Operating Lease nor any
obligations or duties of the Operator and Manager concerning the Management
Agreement until and unless Lender shall exercise its rights hereunder.

 



 

 

 

 

13. POWER OF ATTORNEY. Borrower, Operator and Manager hereby irrevocably
constitute and appoint Lender as Borrower’s, Operator’s and Manager's
attorney-in-fact to demand, receive and enforce their rights with respect to the
provisions set forth in this Assignment, to give appropriate receipts, releases
and satisfactions for and on Borrower’s, Operator’s and Manager's behalf and to
do any and all acts in Borrower’s, Operator’s and Manager's names or in the name
of Lender with the same force and effect as Borrower, Operator or Manager could
do if this Assignment had not been made. The foregoing appointment shall be
deemed to be coupled with an interest and irrevocable.

 

14. OPERATOR AND MANAGER REPRESENTATIONS AND OBLIGATIONS. Operator and Manager
represent, warrant and agree to the following:

 

(a)                Operator and Manager will use their best efforts to cooperate
with Lender, including attendance at any meetings requested by Lender (after
reasonable prior notice) furnishing financial statements of Operator and Manager
and operating statements for the Mortgaged Property, and allowing Lender to
undertake inspections of the Mortgaged Property. In addition, Operator and
Manager acknowledge that each have received from Borrower and reviewed a fully
executed copy of the Instrument and covenants therein and agree to comply with
all provisions and covenants therein applicable to the use and operation of the
Mortgaged Property (the “Operating Covenants”), including without limitation,
arranging for the escrow of Taxes and insurance with Lender and, if necessary,
providing insurance coverage in accordance with Lender’s requirements. In the
event Operator or Manager fails to so use and operate the Mortgaged Property,
Lender shall have the right to enforce the Operating Covenants directly against
Operator and Manager upon Borrower’s failure to do so, in accordance with the
provisions of the Instrument and this Assignment. Operator’s or Manager's
failure to comply with these obligations shall constitute a default under the
Operating Lease and Management Agreement, as applicable, a default under this
Assignment, and an Event of Default under the Loan Documents. Operator and
Manager agree to comply with all of their respective obligations under the
Operating Lease and Management Agreement pertaining to their payment and
performance of any repairs and capital improvements at the Mortgaged Property;

 

(b)               the Operating Lease and Management Agreement are and shall be
subject and subordinate in all respects to the liens, terms, covenants and
conditions of the Instrument and the other Loan Documents, and to all renewals,
modifications, consolidations, replacements and extensions thereof, and to all
advances heretofore made or which may hereafter be made pursuant to the
Instrument (including all sums advanced for the purposes of (x) protecting or
further securing the lien of the Instrument, curing defaults by Borrower under
the Loan Documents or for any other purposes expressly permitted by the
Instrument, or (y) constructing, renovating, repairing, furnishing, fixturing or
equipping the Mortgaged Property);

 

(c)                any fees payable to Operator by Borrower pursuant to the
Operating Lease or to Manager by Operator pursuant to the Management Agreement
are and shall be subordinated in right of payment to the prior payment in full
of the Indebtedness;

 

(d)               if, by reason of its exercise of any other right or remedy
under the Operating Lease, Operator acquires by right of subrogation or
otherwise a lien on the Mortgaged Property which (but for this subsection) would
be senior to the lien of the Instrument or if, by reason of its exercise of any
other right or remedy under the Management Agreement, Manager acquires by right
of subrogation or otherwise a lien on the Mortgaged Property which (but for this
subsection) would be senior to the lien of the Instrument, then, in either
event, such lien shall be subject and subordinate to the lien of the Instrument;

 



 

 

  

(e)                until Operator, Manager or Borrower receives notice (or
otherwise acquires actual knowledge) of an Event of Default, Operator shall be
entitled to retain for its own account all payments made under or pursuant to
the Operating Lease, subject to the terms of this Assignment and Manager shall
be entitled to retain for its own account all payments made under or pursuant to
the Management Agreement, subject to the terms of this Assignment;

 

(f)                after Operator or Borrower receives notice (or otherwise
acquires actual knowledge) of an Event of Default, Operator will not accept or
retain any payment of fees under or pursuant to the Operating Lease, without
Lender’s prior written consent;

 

(g)               after Manager or Borrower receives notice (or otherwise
acquires actual knowledge) of an Event of Default, Manager will not accept or
retain any payment of fees under or pursuant to the Management Agreement,
without Lender’s prior written consent;

 

(h)               if, after Operator, Manager or Borrower receives notice (or
otherwise acquires actual knowledge) of an Event of Default, Operator receives
any payment of fees under the Operating Lease other than from Lender, Operator
receives any other payment or distribution of any kind from Borrower or from any
other person or entity other than from Lender in connection with the Operating
Lease which Operator is not permitted by this Assignment to retain for its own
account, Manager receives any payment of fees under the Management Agreement
other than from Lender, Manager receives any other payment or distribution of
any kind from Borrower or from any other person or entity other than from Lender
in connection with the Management Agreement which Manager is not permitted by
this Assignment to retain for its own account, such payment or other
distribution will be received and held in trust for Lender and unless Lender
otherwise notifies Operator or Manager, will be promptly remitted, in cash or
readily available funds, to Lender, properly endorsed to Lender, to be applied
to the principal of, interest on and other amounts due under the Loan Documents
in such order and in such manner as Lender shall determine in its sole and
absolute discretion. Operator and Manager hereby irrevocably designate, make,
constitute and appoint Lender (and all persons or entities designated by Lender)
as Operator’s and Manager's true and lawful attorney in fact with power to
endorse the name of Operator and Manager upon any checks representing payments
referred to in this subsection;

 

(i)                 during the term of this Assignment, neither Operator nor
Manager will commence, or join with any other creditor in commencing any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
with respect to Borrower, without Lender’s prior written consent, and neither
Operator nor Manager has filed or is subject to any filing for bankruptcy or
reorganization under any applicable bankruptcy or insolvency laws;

 

(j)                 Operator will deliver to Lender at the address indicated
above and at the same time as such notice is given to Borrower, any notice of
default under the Operating Lease;

 



 

 

  

(k)               Manager will deliver to Lender at the address indicated above
and at the same time as such notice is given to Operator, any notice of default
under the Management Agreement;

 

(l)                 Operator has not assigned or sublet and is now the sole
owner of the interest or leasehold estate created by the Operating Lease, and
shall not hereafter transfer the Operating Lease except as permitted by the
terms thereof and with Lender’s prior written approval;

 

(m)             Manager has not assigned and is now the sole owner of the
interest created by the Management Agreement, and shall not hereafter transfer
the Management Agreement except as permitted by the terms thereof and with
Lender’s prior written approval;

 

(n)               Operator will not seek to terminate the Operating Lease by
reason of any default of Borrower without prior written notice thereof to Lender
and the lapse thereafter of such time as under the Operating Lease was offered
to Borrower in which to remedy the default, and the lapse of 30 days after the
expiration of such time as Borrower was permitted to cure such default;
provided, however, that with respect to any default of Borrower under the
Operating Lease which cannot be remedied within such time, if Lender commences
to cure such default within such time and thereafter diligently proceeds with
such efforts and pursues the same to completion, Lender shall have such time as
is reasonably necessary to complete curing such default. Notwithstanding the
foregoing, in the event either Lender or Borrower do not cure or commence curing
such default within the time provided to Borrower under the Operating Lease and
the nature of the default threatens Operator’s ability to conduct its daily
business or threatens to materially or adversely damage its property located on
the Mortgaged Property, Operator shall be permitted to exercise its rights under
the Operating Lease;

 

(o)               Manager will not seek to terminate the Management Agreement by
reason of any default of Operator without prior written notice thereof to Lender
and the lapse thereafter of such time as under the Management Agreement was
offered to Operator in which to remedy the default, and the lapse of 30 days
after the expiration of such time as Operator was permitted to cure such
default; provided, however, that with respect to any default of Operator under
the Management Agreement which cannot be remedied within such time, if Lender
commences to cure such default within such time and thereafter diligently
proceeds with such efforts and pursues the same to completion, Lender shall have
such time as is reasonably necessary to complete curing such default.
Notwithstanding the foregoing, in the event either Lender or Operator do not
cure or commence curing such default within the time provided to Operator under
the Management Agreement and the nature of the default threatens Manager’s
ability to conduct its daily business or threatens to materially or adversely
damage its property located on the Mortgaged Property, Manager shall be
permitted to exercise its rights under the Management Agreement. Manager further
covenants with Lender that during the term of this Assignment, within 5 days of
Manager’s receipt, Manager shall give Lender written notice of any notice or
information that Manager receives which indicates that either Operator or
Manager is in default under the terms of the Management Agreement, that Operator
is terminating the Management Agreement or that Manager is otherwise
discontinuing its management of the Mortgaged Property;

 



 

 

  

(p)               Operator will not pay any rent, fees or other sums due or to
become due under the Operating Lease (“Rent”) more than 30 days in advance of
the date on which the same are due or to become due under the Operating Lease;

 

(q)               Operator will certify promptly in writing to Lender in
connection with any proposed assignment of the Instrument, whether or not any
default on the part of Borrower then exists under the Operating Lease, and will
execute such estoppel certificates and subordination agreements as Lender shall
reasonably require; and

 

(r)                 Manager will certify promptly in writing to Lender in
connection with any proposed assignment of the Instrument, whether or not any
default on the part of Operator then exists under the Management Agreement, and
will execute such estoppel certificates and subordination agreements as Lender
shall reasonably require

 

15. OPERATOR CERTIFICATIONS. Operator certifies as follows:

 

(a)                Operator has unconditionally accepted delivery of the
Mortgaged Property pursuant to the terms of the Operating Lease and is operating
the Mortgaged Property as a Seniors Housing Facility;

 

(b)               The Operating Lease does not provide for free Rent, partial
Rent, Rent concessions of any kind, for the advance payment of Rent other than
as set forth in Section 14(p) above, Rent abatement or offsetting of Rent, and
no Rent has been paid for more than 30 days in advance;

 

(c)                Operator has fully inspected the Mortgaged Property and found
the same to be as required by the Operating Lease in good order and repair, and
all conditions and duties of an inducement nature under the Operating Lease to
be performed by the Borrower have been satisfied, including but not limited to
payment to Operator of any Borrower contributions for Improvements, completion
by Borrower of the construction of any Improvements to be constructed by the
Borrower, and payment to Operator of any consulting fees;

 

(d)               the primary term of the Operating Lease commenced on
_______________, 2012 and continues to _________________ and contains __________
renewal options of ______ year(s) each. Operator has no rights or options of
purchase or first refusal under the Operating Lease or with respect to the
Mortgaged Property or any part thereof;

 

(e)                payment of monthly rent under the Operating Lease commenced
on _______________, 2012 and is paid through _________, 2012;

 

(f)                as of the date of this Assignment, to the best of Operator’s
knowledge, neither the Borrower nor Operator is in default under any of the
terms, conditions, provisions or agreements of the Operating Lease and Operator
has no offsets, claims or defenses against the Borrower with respect to the
Operating Lease;

 

(g)               Operator has paid a security or other deposit to Borrower,
pursuant to the terms of the Operating Lease;

 



 

 

  

(h)               Operator does not, has not and will not use the Mortgaged
Property for the storage, treatment, manufacturing, generation, disposal or
release into the environment of any petroleum product or substance which is
classified as a hazardous substance, pollutant or contaminant under the Federal
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”)
or other applicable federal, state and local laws and regulations except for the
safe and lawful use and storage of quantities of pre-packaged supplies, cleaning
materials and petroleum products customarily used in the operation and
maintenance of comparable Senior Housing Facilities;

 

(i)                 Operator shall not look to Lender, any mortgagee in
possession, or successor in title to the Mortgaged Property for accountability
for any security deposit or other deposit held by Borrower;

 

(j)                 Operator currently holds the Licenses identified on Exhibit
C with regard to the Mortgaged Property, and is unaware of any other Licenses
required to lawfully operate the Mortgaged Property as an Assisted Living
Facility. Each of the items listed on Exhibit C have been lawfully issued to
Operator and are in full force and effect. There is no legal action pending or
to the best of Manager’s or Operator’s knowledge threatened which would
adversely affect the Licenses or the operations at the Mortgaged Property.
Operator is not currently operating under a consent order or decree, or any
other agreement or decree mandated by the courts or a governmental entity that
restricts or otherwise affects the operation of the Mortgaged Property;

 

(k)               the Mortgaged Property is operated as an Assisted Living
Facility pursuant to its Certificate of Occupancy and pursuant to its Licenses.
The Certificate of Occupancy and Licenses are current and there are no
violations of record. The operations at the Mortgaged Property comply with the
terms and conditions of the Certificate of Occupancy and the Licenses. The
Certificate of Occupancy has no termination date. The Licenses are valid until
_____________. The Licenses must be renewed every year;

 

(l)                 renewal of the Licenses must be applied for no later than
_________ days prior to the expiration of the Licenses;

 

(m)             foreclosure of the Mortgaged Property by Lender or any other
transfer of the Mortgaged Property as a result of an Event of Default by
Borrower under the Instrument will result in a revocation, suspension or
limitation of the Licenses; and

 

(n)               to the best of Operator’s knowledge, there currently exist no
grounds for the revocation, suspension or limitation of the Certificate of
Occupancy or any of the Licenses for the Mortgaged Property.

 

16. MANAGER CERTIFICATIONS. Manager certifies as follows:

 

(a)                Manager is managing the Mortgaged Property as a Seniors
Housing Facility;

 

(b)               The primary term of the Management Agreement commenced on
________________, 2012 and contains ______ renewal option of _____ year(s) each.
Manager has no rights or options of purchase or first refusal under the
Management Agreement or with respect to the Mortgaged Property or any part
thereof;

 



 

 

  

(c)                as of the date of this Assignment, to the best of Manager’s
knowledge, neither the Operator nor Manager is in default under any of the
terms, conditions, provisions or agreements of the Management Agreement and
Manager has no offsets, claims or defenses against the Operator with respect to
the Management Agreement; and

 

(d)               Manager does not, has not and will not use the Mortgaged
Property for the storage, treatment, manufacturing, generation, disposal or
release into the environment of any petroleum product or substance which is
classified as a hazardous substance, pollutant or contaminant under the Federal
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”)
or other applicable federal, state and local laws and regulations except for the
safe and lawful use and storage of quantities of pre-packaged supplies, cleaning
materials and petroleum products customarily used in the operation and
maintenance of comparable Senior Housing Facilities.

 

17. INTENTIONALLY DELETED.

 

18. CONSIDERATION. The Borrower, Operator and Manager acknowledge that Operator
and Manager are owned by parties who directly or indirectly have an ownership
interest in the Borrower, are under common management and control and that the
Borrower and Operator and Manager will benefit from the Loan. Accordingly, the
Borrower, Operator and Manager each acknowledge receipt of good and valuable
consideration for Operator’s, Manager's and Borrower’s entry into this
Assignment.

 

19. COLLECTIONS. Operator and Manager agree that all monies collected on behalf
of the Borrower shall be deposited in one or more bank accounts in the name of
Operator and Operator and Manager hereby pledge a security interest in the bank
accounts to Lender, so that such bank accounts are security for the Loan and
shall be subject to the terms of the Instrument and other Loan Documents.

 

20. MODIFICATIONS TO LOAN DOCUMENTS. Any amendments heretofore or hereafter made
to any of the Loan Documents, other than this Assignment, shall not require the
consent of Operator or Manager.

 

21. LENDER REQUESTS. Within 10 days of written request of Lender, Operator and
Manager will promptly furnish to Lender copies of all Leases, Contracts,
Licenses, books, records, monthly reports, statements of account, budgets, third
party payment documentation including but not limited to reimbursement
agreements, surveys, statements of deficiencies and plans of correction, and
cost reports related to any payments or the right to receive payments from
federal, state or local programs, boards, bureaus or agencies, and other items
which Operator or Manager is required to maintain or otherwise maintains under
the Operating Lease or Management Agreement, respectively, or which Operator or
Manager maintains for its own purposes with respect to the Mortgaged Property.
Upon an Event of Default under the Instrument, Operator and Manager will furnish
promptly to Lender evidence of deposits and withdrawals from any account held or
controlled by Operator or Manager relating to the Mortgaged Property.

 



 

 

 

 

22. OPERATOR AND MANAGER ASSIGNMENT. As additional collateral security for the
Loan and the observance and performance by Borrower of the terms, covenants and
conditions of the Loan Documents, Operator and Manager, to the extent
permissible under applicable law and regulations, hereby transfer, set over and
assign to Lender all of Operator’s and Manager's respective right, title and
interest in and to all Licenses and any other agreements or permits of any
nature whatsoever now or hereafter obtained or entered into by Operator or
Manager with respect to the occupancy, use, operation, maintenance and
administration of the Mortgaged Property as a Seniors Housing Facility.

 

23. COUNTERPARTS. This Assignment may be executed in any number of counterparts,
each of which shall be considered an original for all purposes; provided,
however, that all such counterparts shall constitute one and the same
instrument.

 

24. GOVERNING LAW.

 

(a)                This Assignment shall be governed by and construed in
accordance with the laws of the Property Jurisdiction, and applicable federal
law.

 

(b)               Operator and Manager agree that any controversy arising under
or in relation to this Assignment shall be litigated exclusively in the Property
Jurisdiction, and Operator, Manager and Borrower irrevocably consent to service,
jurisdiction, and venue of such course for any such litigation and waive any
other venue to which Operator, Manager or Borrower might be entitled by virtue
of domicile, habitual residence or otherwise.

 

25. SUCCESSORS AND ASSIGNS. This Assignment shall be binding upon Borrower,
Operator, Manager and Lender and their respective successors, transferees and
assigns, and shall inure to the benefit of and may be enforced by Lender and its
successors, transferees and assigns. Borrower, Operator or Manager shall not
assign any of their respective rights and obligations under this Assignment
without the prior written consent of Lender.

 

26. ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS. This Assignment contains the
complete and entire understanding of the parties as to its subject matter. No
amendment to this Assignment will be valid unless it is made in writing and
executed by the parties to this Assignment. No specific waiver or forbearance
for any breach of any of the terms of this Assignment shall be considered as a
general waiver of that or any other term of this Assignment.

 

27. RELATIONSHIP OF PARTIES. Nothing contained in this Assignment shall
constitute Lender as a joint venturer, partner or agent of Borrower, Operator or
Manager, or render Lender liable for any debts, obligations, acts, omissions or
representations of Borrower, Operator or Manager except as provided herein.

 

28. ENFORCEABILITY. The determination of invalidity, illegality, or
unenforceability of any provision of this Assignment, pursuant to judicial
decree, shall not affect the validity or enforceability of any other provision
of this Assignment, each of which shall remain in full force and effect.

 

 

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 



 

 

  

IN WITNESS WHEREOF, Borrower, Lender, Operator and Manager have executed this
Assignment under seal as of the day and year first above written.

 

 



  BORROWER:       AMBER GLEN LANDLORD, LLC,   a __________ limited liability
company               By:_____________________________(SEAL)   Name:   Title:



 

 



STATE OF __________________________ )   ) ss: COUNTY of
_________________________ )





 

 

I, ______________________________________, a Notary Public in and for the said
County, in the State aforesaid, DO HEREBY CERTIFY that Jerry Erwin personally
known to me to be the _________ of AMBER GLEN LANDLORD, LLC, a __________
limited liability company, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person, and severally acknowledged that as such __________, he signed and
delivered the said instrument, pursuant to authority, given by the __________ of
said company as its free and voluntary act, and as the free and voluntary act
and deed of said __________, for the uses and purposes therein set forth.

 

Given under my hand and official seal, this _____ day of ___________, 2012.

 



  Notary Public



 

Commission expires _________________

 



 

 

 



  LENDER:       AMBER GLEN LANDLORD, LLC,   a __________ limited liability
company               By:_____________________________(SEAL)   Name:   Title:



 

 



STATE OF __________________________ )   ) ss: COUNTY of
_________________________ )



 

 

I, ______________________________________, a Notary Public in and for the said
County, in the State aforesaid, DO HEREBY CERTIFY that Jerry Erwin personally
known to me to be the _________ of AMBER GLEN LANDLORD, LLC, a __________
limited liability company, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person, and severally acknowledged that as such __________, he signed and
delivered the said instrument, pursuant to authority, given by the __________ of
said company as its free and voluntary act, and as the free and voluntary act
and deed of said __________, for the uses and purposes therein set forth.

 

Given under my hand and official seal, this _____ day of ___________, 2012.

 

 



  Notary Public

  

Commission expires _________________

 



 

 

 



  OPERATOR:       AMBER GLEN TRS, LLC,   a __________ limited liability company
              By:_____________________________(SEAL)   Name:   Title:



 

 



STATE OF __________________________ )   ) ss: COUNTY of
_________________________ )

 

  

I, ______________________________________, a Notary Public in and for the said
County, in the State aforesaid, DO HEREBY CERTIFY that Jerry Erwin personally
known to me to be the _________ of AMBER GLEN TRS, LLC, a __________ limited
liability company, and personally known to me to be the same person whose name
is subscribed to the foregoing instrument, appeared before me this day in
person, and severally acknowledged that as such __________, he signed and
delivered the said instrument, pursuant to authority, given by the __________ of
said company as its free and voluntary act, and as the free and voluntary act
and deed of said __________, for the uses and purposes therein set forth.

 

Given under my hand and official seal, this _____ day of ___________, 2012.

 

 



  Notary Public

 

 

Commission expires _________________

 



 

 

 



  MANAGER:       JERRY ERWIN ASSOCIATES, INC.,   a Washington corporation,  
d/b/a JEA Senior Living       By:   ______________________________       Name:  
    Title:



 

 



STATE OF __________________________ )   ) ss: COUNTY of
_________________________ )

 

  

I, ______________________________________, a Notary Public in and for the said
County, in the State aforesaid, DO HEREBY CERTIFY that ______________________
personally known to me to be the _________________ of JERRY ERWIN ASSOCIATES,
INC., a Washington corporation, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person, and severally acknowledged that as such ____________, he signed
and delivered the said instrument, pursuant to authority, given by the
_____________ of said corporation as its free and voluntary act, and as the free
and voluntary act and deed of said corporation, for the uses and purposes
therein set forth.

 

 

 

Given under my hand and official seal, this _____ day of ____________, 2012.

 

 



  Notary Public

 

 

Commission expires _________________

 



 

 

 

 

 

EXHIBIT A

 

Legal Description

 

[See Attached]

 



 

 

 

 

EXHIBIT B

 

Contracts

 

 

 

[list Contracts that currently serve the Mortgaged Property]

 



 

 

 

 

EXHIBIT C

 

Licenses



 

1.[Describe new Assisted Living Facility License issued to the Operator].

 



 

